Citation Nr: 1636848	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating for degenerative disc disease of the lumbar spine in excess of 10 percent prior to March 26, 2013, and in excess of 60 percent since March 26, 2013.

2.  Entitlement to an initial disability rating for radiculopathy of the left leg in excess of 10 percent prior to March 26, 2013, in excess of 60 percent from March 26, 2013 to February 18, 2016, and in excess of 0 percent since February 18, 2016.

3.  Entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee.

4.  Entitlement to a disability rating in excess of 10 percent for limitation of motion of the left knee.

5.  Entitlement to a disability rating in excess of 10 percent for instability of the right knee.

6.  Entitlement to a disability rating in excess of 10 percent for instability of the left knee.

7.  Entitlement to service connection for a right hip disorder.	


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 2005 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a January 2014 rating decision, the RO granted increased 60 percent disability evaluations, respectively, for the Veteran's lumbar spine disability and radiculopathy of the left leg, both effective from March 26, 2013.  As these were not full grants of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Subsequently, in a February 2016 rating decision, the RO decreased the rating assigned for left leg radiculopathy to noncompensable, effective February 18, 2016. 

The record contains a statement of the case (SOC) issued in January 2016 on claims for a higher rating for a traumatic brain injury (TBI), as well as an earlier effective date for the award of service connection for the TBI.  The Veteran did not perfect an appeal of these claims by filing a substantive appeal or a VA Form 9 within 60 days of the SOC or within one year of the February 2012 rating decision.  38 C.F.R. § 20.302 (b)(1).  While the record coincidentally contains August 2016 resubmissions of a prior, March 2014 VA Form 9, these were submitted in response to the RO's July 2016 scheduling of the Veteran's personal hearing in connection with the underlying appeal.  Moreover, this correspondence is untimely as to the January 2016 SOC and February 2012 rating decision.  The present record contains no indication that the Veteran has intended to perfect an appeal of the TBI claims, and VA has not otherwise treated the TBI claims as in appellate status.  Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009) (holding that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says.").  Thus, the issues of entitlement to a higher rating for TBI and an earlier effective date for the award of service connection for the TBI are not currently on appeal.

As a matter of clarification, while the Veteran's former attorney filed a number of notices of disagreement with issues adjudicated by the RO, other than the claim for service connection for a right hip disorder, these issues will not be remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Specifically, in October 2012 the Veteran's attorney sought an earlier effective date for the award of service connection for headaches by both disagreeing with the effective date assigned by a February 2012 rating decision, as well as by alleging clear and unmistakable error (CUE) in the RO's December 2007 rating decision that denied service connection for headaches.  Because an earlier effective date of December 1, 2005 for the award of service connection for headaches was granted by the RO in February 2016 rating decision, the benefit sought has been granted.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Similarly, in April 2014 the attorney disagreed with an August 2013 denial of a total disability rating based on individual unemployability (TDIU), but in February 2016, a TDIU was granted.  In May 2015, the Veteran disagreed with a dependency matter, but in March 2016, the matter was resolved.   Thus, the matters of entitlement to an earlier effective date for the award of service connection for headaches, CUE in the December 2007 rating decision, entitlement to a TDIU, and change in spouse status do not require the issuance of an SOC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In his March 2014 VA Form 9, the Veteran requested to appear at a Board hearing at his local VA office.  In August 2014 and November 2014, he was advised that his request was being processed and that he would be notified when a date became available.  In July 2016, the RO notified the Veteran that a travel board videoconference hearing had been set for August 17, 2016.  Prior to the date of the hearing, in both a Report of General Information and in written correspondence sent by fax and overnight delivery, the Veteran stated that he had not requested, and did not accept, a videoconference hearing for his appeal.  He stated that he wanted to appear before the Board in person.

Pursuant to 38 C.F.R. § 20.700(e) (2015), an appellant may request and be scheduled for an in-person or video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  As the Veteran has not yet been afforded an in-person travel board hearing for this appeal, the claims must be remanded for this purpose.  

As for the claim for entitlement to service connection for a right hip disorder, in April 2014 the Veteran submitted a timely NOD in response to an August 2013 rating decision that denied service connection.  As the AOJ did not issue a SOC on the claim, it must be remanded for this development.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC on the claim for entitlement to service connection for a right hip disorder.  

2.  Schedule the Veteran for an in-person Board hearing at the RO for the claims on appeal (entitlement to higher ratings for the service-connected lumbar spine disability, left leg radiculopathy, limitation of motion of the bilateral knees, and instability of the bilateral knees).  Appropriate notification must be given to the Veteran and the notice must be documented and associated with his claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case must be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




